Fourth Court of Appeals
                                         San Antonio, Texas
                                                August 5, 2020

                                             No. 04-20-00285-CR

                                          IN RE Flanzo TOWNES

                                      Original Mandamus Proceeding 1

                                                    ORDER

       On May 29, 2020, relator filed a pro se petition for writ of mandamus. Because we
conclude relator’s petition is now moot and he has been appointed counsel, the petition for writ of
mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on August 5, 2020

                                                                       _____________________________
                                                                       Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2020.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2009CR0764, styled State of Texas v. Flanzo LaFonte Townes, pending in
the 226th Judicial District Court, Bexar County, Texas. The Honorable Sid L. Harle signed the order at issue in this
proceeding.